Case 1:19-cv-03782-GBD-RWL Document 99 Filed 10/06/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ee xX
MICROBOT MEDICAL, INC., :
Plaintiff, ;
-against- :
: ORDER
JOSEPH MONA, ;
: 19 Civ. 3782 (GBD) (RWL)
Defendant. :
wee ee eee ee ee eee ee eee Xx

GEORGE B. DANIELS, District Judge:
The status conference scheduled to occur on October 13, 2020 at 9:45 am. is hereby

cancelled.

Dated: October 6, 2020
New York, New York
SO ORDERED.

sugy. b Donte

COR B. DANIELS

 

ITED STATES DISTRICT JUDGE

 
